Filed with the U.S. Securities and Exchange Commission on May 5, 2014 File Nos. 333-181176; 811-22696 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ý Pre-Effective Amendment No. o Post-Effective Amendment No. 22 ý And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ý Amendment No. 25 ý (Check Appropriate Box or Boxes) Compass EMP Funds Trust (Exact Name of Registrant as Specified in Charter) 17605 Wright Street, Omaha, NE 68130 (Address of Principal Executive Offices)(Zip Code) (Registrant's Telephone Number, Including Area Code):(402) 895-1600 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With a copy to: JoAnn M. Strasser, Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH43215 Approximate date of proposed public offering: As soon as practicable after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): o Immediately upon filing pursuant to paragraph (b). ý On May 30, 2014 pursuant to paragraph (b). o 60 days after filing pursuant to paragraph (a)(1). o On pursuant to paragraph (a)(1). o 75 days after filing pursuant to paragraph (a)(2). o On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ý this post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANATORY NOTE The sole purpose of this filing is to delay the effectiveness of the Registrant’s Post-Effective Amendment No. 16 to its Registration Statement until May 30, 2014.Parts A, B and C of the Registrant’s Post-Effective Amendment No.16 under the Securities Act of 1933 and Amendment No. 19 under the Investment Company Act of 1940, filed on January 15, 2014, are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act, and the Investment Company Act, the Fund certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Columbus and State of Ohio on the 5th day of May, 2014. COMPASS EMP FUNDS TRUST By: /s/JoAnn M. Strasser JoAnn M. Strasser Attorney-in-Fact pursuant to Power of Attorney filed on September 5, 2012 Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities indicated on the 5th day of May, 2014. Signature Title /s/ Stephen M. Hammers* Stephen M. Hammers President (Principal Executive Officer) /s/ Robert W. Walker* Robert W. Walker Treasurer (Principal Financial Officer) /s/ Donald T. Benson* Donald T. Benson Trustee /s/ John M. Gering* John M. Gering Trustee /s/ Ottis E. Mims* Ottis E. Mims Trustee /s/ David Moore* David Moore Trustee *By:/s/JoAnn M. Strasser JoAnn M. Strasser Attorney-in-Fact pursuant to Powers of Attorney filed on September 5, 2012
